Citation Nr: 0104591	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-04 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision denied entitlement 
to special monthly pension benefits.  

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2000).  


REMAND

The veteran claims that his disabilities are severe enough 
that he warrants special monthly pension benefits because of 
the need for regular aid and attendance or being housebound.  

There are two aid and attendance examinations of record.  
They were conducted in September 1998 and February 1999 by a 
physician for the Illinois Department of Veteran's Affairs.  
These examinations indicate that the veteran is not 
housebound but that he needs aid and attendance.  Also, these 
examinations indicate that the veteran can dress himself but 
cannot "attend to the needs of nature unassisted."  These 
examination reports give confusing and contradictory 
information which is inconsistent with the other information 
in the examination report and the other evidence of record.  
Therefore the veteran should be accorded a VA aid and 
attendance examination because one has not previously been 
conducted.  

At the September 2000 hearing before the undersigned member 
of the Board, the veteran asserted that if his disabilities 
were re-rated he may qualify for special monthly pension by 
virtue of having a disability rated 100 percent and another 
disability rated 60 percent.  38 C.F.R. § 3.351 (d) (1) 
(2000).  Therefore another VA examination of the veteran 
should be conducted and his disabilities rated accordingly.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain copies of the 
veteran's recent VA medical treatment 
records which are not already on file.  

2.  The RO should inform the veteran to 
provide VA with any additional private 
medical records to support his claim or 
to provide the proper authorizations for 
the RO to arrangements in order to obtain 
the indicated records  

3.  The veteran should be accorded the 
appropriate examination for arthritis of 
the right knee.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of arthritis 
of the knees found to be present.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's right and left knees, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of both his right and left 
knees.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); See 38 C.F.R. § 4.40 
(2000) (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right and left 
knee.  The examiner should specify the 
results in actual numbers and degrees.  
The examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

4.  The veteran should be accorded a VA 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of the 
veteran's disabling conditions.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  The physician 
should provide complete rationale for all 
conclusions reached.  If the examining 
physician determines that examination of 
a specialist is required, then the 
appropriate examination(s) should be 
ordered.  

5.  The veteran should also be accorded a 
VA aid and attendance examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  The physician 
should provide complete rationale for all 
conclusions reached. 

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Any notification or development 
action required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be undertaken by the RO.

8.  Subsequently, the RO should consider 
the issue of special monthly pension 
benefits because of the need for regular 
aid and attendance or being housebound.  
In this regard, the RO should ensure that 
the severity of each of the veteran's 
disabilities is properly assessed.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


